Citation Nr: 0839922	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-35 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
right paravertebral strain at L3-L4.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1953 to 
January 1955

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking a compensable evaluation for residuals 
of a right paravertebral strain at L3-L4.  Initially, the 
Board observes that the veteran is not service-connected for 
any other lumbar spine disability.  However, the Board notes 
the veteran is diagnosed with degenerative disc disease of 
the lumbar spine at L3-L4.  Further, the veteran stated in 
April 2008 that all of his back problems are related to an 
injury sustained while on active duty.  The Board accepts the 
veteran's April 2008 statement as an informal claim for 
service connection for degenerative disc disease of the 
lumbar spine.  

In addition, the veteran's claim for a compensable evaluation 
for residuals of a right paravertebral strain at L3-L4 is 
impacted by the outcome of his claim for entitlement to 
service connection for degenerative disc disease of the 
lumbar spine, and therefore, the increased rating claim is 
inextricably intertwined with the service connection claim.  
The United States Court of Appeals for Veterans Claims has 
held that all issues "inextricably intertwined" with an issue 
certified for appeal are to be identified and developed prior 
to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  As the increased rating claim is "inextricably 
intertwined" with the service connection claim, the increased 
rating claim must also be remanded to the AOJ in accordance 
with the holding in Harris.

The Board observes the veteran submitted a statement from Dr. 
Goldman, a private physician, indicating he has been 
receiving treatment for his lumbar spine disorder for over 50 
years.  The Board notes that, while some treatment records 
from Dr. Goldman are of record, not all of these potentially 
relevant treatment records have been made part of the claims 
file.  Thus, on remand, the AOJ should attempt to retrieve 
these records.

As a final matter, the Board notes a recent decision of the 
Court established specific requirements for VCAA notices sent 
with regard to increased rating claims.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).   Also during the pendency 
of this appeal, on March 3, 2006, the Court issued a decision 
in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which 
held that VCAA notice must include notice regarding the 
disability rating and the effective date.  The Board notes 
that no such notice was provided to the veteran.  Thus, on 
remand, notice conforming to Vazquez- Flores and Dingess 
should be sent to the veteran.

Accordingly, the case is REMANDED for the following action:

1.	Adjudicate the issue of entitlement to 
service connection for degenerative 
disc disease of the lumbar spine.

2.	Provide the veteran all notice and duty 
to assist obligations with regard to 
the veteran's claim for an increased 
evaluation for residuals of a right 
paravertebral strain.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126.  In addition, the AOJ should 
ensure that the notification 
requirements and development procedures 
contained in the Court's decisions in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), are 
fully met.

3.	The veteran should be requested to 
complete VA Form 21-4142, Authorization 
and Consent to Release Information to 
VA, for all private treatment records 
relevant to his lumbar spine disorder 
at issue.  The AOJ should then obtain 
any relevant treatment records 
identified by the veteran.

4.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




